Title: To James Madison from Joseph Joshua Dyster, 7 December 1809 (Abstract)
From: Dyster, Joseph Joshua
To: Madison, James


7 December 1809, Washington. Tells of his invention, a method “to propel Ships and Vessells of any description up Navigable rivers … by means of Steam.” His steamboat, however, uses no paddle wheels or oars and makes no “impulse whatever … on the Water.” Sends this letter by Gideon Granger and seeks an appointment with JM so that “arrangements perhaps may be formed, for carrying this important Object into effect.”
